Title: To John Adams from James McHenry, 23 May 1800
From: McHenry, James
To: Adams, John



War Department May 23d. 1800.

The Secretary of War has the Honour to submit for the Consideration of the Heads of Departments, the propriety of the President’s selecting & authorizing a qualified person to visit and examine into the actual State of the Garrisons, Indian Trading Houses or Factories, and public property of every description, with the manner of preserving or disposing of the same for use or Consumption, in the North Western Territory, on the Missisippi, and on the Frontiers of Tennessee & Georgia
It is stated.—that it has been the practice throughout the Western Frontier of the United States for Military Commandants to hold Talks with the Indians; to issue Rations to them,  occasionally to supply them with ammunition and cloathing, and sometimes to make them other presents, and this without any precise Restriction. That the Secretary has given Orders to restrain the Issues of Rations at military Posts; to abstract as far as practicable Military Commandants from interference in Indian Concerns; and to confine these exclusively, if possible, to the Colonial or Territorial Governors and other particular Superintendants of Indian Affairs. That the intent of these Orders was not only to lessen the public Expenditure, by curtailing the issues of Rations, and presents of public property to Indians, but to obviate the ill consequences and confusion to be feared from two distinct authorities—Military Commandants and Indian Superintendants acting at the same time, and without concert, on the same Subjects—and to secure a more perfect Controul over the Indians, by an uniform System, to be acted upon by one and the same authority, to which such concerns were solely committed.
That, so far as these orders have been observed, beneficial Effects have apparently resulted. But certain Military Officers have notwithstanding suggested the impossibility of resisting the Applications of Indians for Rations and Presents, and that powerful Reasons exist, why Military Commandants should not be precluded from their heretofore usual Connection with the Indians, or from the power of retaining them in their Interests by Acts of Bounty.
That a Question accordingly presents, and requires to be definitively settled—Whether Military Commandants, except in cases of extraordinary urgency, or absolute necessity, and upon their strict and exclusive responsibility, should be permitted to issue Rations or present public property to Indians, at Military Posts, unless upon the express Requisition of a Colonial or Territorial Governor, or other Superintendant of Indian Affairs.
It is submitted whether a satisfactory Solution of this Question cannot best be obtained by an Examination into facts, and existing Circumstances, along the Western Frontier, by an intelligent, upright and disinterested person, authorized to make and to report the Result of his Inquiries.
It is also stated, that it is conceived indispensable to correct information, that Government should from time to time, receive statements of the actual Situation of Garrisons, and all public Property, and of the quantities and qualities of the latter, through other Channels than the responsible Officers or Agents entrusted: and that, to an intimate knowledge in particular of the Manner in which the Indian Factories or Trading Houses, established at Tellico BlockHouse and upon the Oconee, have been conducted, of the Stock on Hand, and of the prospect of continuing them so as to comport with the Intentions of Congress, expressed in the Law for their Establishment, that the Capital Stock furnished may not be diminished, information obtained otherwise than through the Agents or Factors themselves is absolutely necessary.
It is submitted, whether an actual Examination by the same intelligent and disinterested person, respecting the last mentioned objects, authorized to make the same and to report the Result of his Inquiries, would not be extremely beneficial to the public, and useful to the succeeding Secretary of the Department of War, by furnishing in one view, a mass of Information more complete than is otherwise attainable, and certainly in an imperfect Degree without considerable research and experience in the Department; and whether it would not give him the clearest Conviction of Errors where they have occurred, or faults where they have been committed, in order to their Remedy.
All which is respectfully submitted

James McHenry